Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020 has been entered.
 
Detailed Action
	This action is in response to the papers filed October 14, 2020.

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1-15, drawn to a nanocage.
In light of Applicant’s amendment to the independent Claim 1 of Group I, constructively electing the alterative structural feature of the nanocage species to be the combination of the cargo molecule, the release molecule and stimuli-responsive shell, the nanocage composition of the Group I product is now structurally concordant with the nanocage composition of the Group II method. The Examiner hereby rejoins Groups I and II. 

Applicant has elected without traverse the following species, wherein:
i) the alterative structural feature of the nanocage species is the cargo molecule (previously recited in Claim 2, now recited in amended independent Claim 1) in combination with the release molecule and stimuli-responsive shell (previously recited in Claim 2, now recited in amended independent Claim 1); 
ii) the alternative cargo is doxorubicin, as recited in Claim 7; 
iii) the alternative release molecule is a nuclease (pg 37, lines 4-6); and 
iv) the alternative stimuli-responsive shell is pH, as recited in Claim 4.

Amendments
           Applicant's amendments, filed September 1, 2020, is acknowledged. Applicant has cancelled Claims 2-4, and 16-58, amended Claims 1, 59, and 63, and withdrawn Claims 5, 8-15, and 62-63
Claims 1, 5-15, and 59-63 are pending.
	Claims 5, 8-15, and 62-63 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, to wit, non-elected alternative structural species targeting moiety, non-elected alternative structural species surface modifier 
	Claims 1, 6-7, and 59-61 are under consideration. 

Priority
This application is a 371 of PCT/US16/46353 filed on August 10, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/203,123 filed on August 10, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. 	The prior rejection of Claims 1, 6, and 59-61 under AIA  35 U.S.C. 103 as being unpatentable over Ke et al (NanoLetters 9(6): 2445-2447, 2009; of record) in view of Crawford et al (Angew. Chem. Int. Ed. 52: 2284-2288, 2013; of record), Xing et al (Adv. Materials 23: 1117-1121, 2011), Li et al (J. Am. Chem. Soc. 137: 1412-1415, 2015; available January 12,  and Tang et al (U.S. 2011/0274682) is withdrawn in preference for the new rejection set forth below. 

2. 	The prior rejection of Claim 7 under AIA  35 U.S.C. 103 as being unpatentable over Ke et al (NanoLetters 9(6): 2445-2447, 2009; of record) in view of Crawford et al (Angew. Chem. Int. Ed. 52: 2284-2288, 2013; of record), Xing et al (Adv. Materials 23: 1117-1121, 2011), Li et al (J. Am. Chem. Soc. 137: 1412-1415, 2015; available January 12, 2015), and Tang et al (U.S. 2011/0274682), as applied to Claims 1, 4, 6, and 59-61, and in further view of Zhang et al (Chem. Commun. 51: 12996-12999, 2015; available online July 8, 2015; of record; hereafter Zhang-1; of record) and Zhang et al (ACS Nano 8(7): 6633-6643, 2014; available online June 25, 2014; hereafter Zhang-2; of record) is withdrawn for reasons discussed above.

3. 	Claims 1, 6, and 59-61 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ke et al (NanoLetters 9(6): 2445-2447, 2009; of record) in view of Crawford et al (Angew. Chem. Int. Ed. 52: 2284-2288, 2013; of record), Xing et al (Adv. Materials 23: 1117-1121, 2011), Muro-Galindo et al (U.S. 2010/0151005), Tang et al (U.S. 2011/0274682; of record), and Yan et al (Nature Nanotechnology 5: 48-53, 2010; of record in specification).
Determining the scope and contents of the prior art.
The instant specification discloses that “nanocage” refers to a structure that can be formed of a nucleic acid, e.g. a single stranded nucleic acid, that can fold and interact with itself or other nucleic acids to form a three-dimensional structure that can be multilayered (pg 18, lines 15-18). 
With respect to Claim 1, Ke et al is considered relevant prior art for having taught the formation of nucleic acid nanocages as molecular containers (Title; Figures 1-2), and taught “[T]he next obvious challenge is to encapsulate cargos (e.g., proteins, metallic nanoparticles, virus genes, and capsids) inside the DNA cage. Such cargo-vector assembly could be used for nanoparticle site-specific functionalization or target-specific delivery in which the DNA structure is labeled with target recognition tags outside it. This could be done because each of the 248 staple strands represent an addressable point of the surface, which can be modified with various chemistries to have different properties. One could also envision protecting an enzyme from proteases with the container, and at the same time allowing the encapsulated protein to be active, 

Ke et al do not demonstrate a reduction to practice whereby the DNA nanocage encapsulates a cargo, such as a protein. However, prior to the effective filing date of the instantly claimed invention, Crawford et al is considered relevant prior art for having taught the formulation of a DNA nanocage encapsulating a cargo or release molecule, to wit, a protein, whereby the cargo protein is released upon cleavage of the DNA nanocage via DNAse 1 nuclease (Figure 1). Crawford et al taught that DNA cage offers many advantages: for example, cages of dimensions similar to protein targets can be designed rationally to self-assemble in a single, rapid, and facile step. Examples of such DNA nanostructures range from polyhedra to much larger structures based on DNA origami (pg 2284, col. 1). 

While Ke et al and Crawford et al teach, suggest and motivate the ordinary artisan to use DNA nanocages to encapsulate cargo, whereby the DNA polyhedra may vary in size (larger structures) to encapsulate the artisan’s desired molecule(s), accordingly, neither teach the DNA nanocages encapsulating the cargo to further encapsulate a nanocapsule. However, prior to the effective filing date of the instantly claimed invention, Muro-Galindo et al is considered relevant prior art for having disclosed DNA-based carriers (Abstract) comprising a cargo, such as small molecules or proteins [0081] or chemotherapeutic agents [0136] whereby said DNA-based carrier further encapsulates a nanocapsule, e.g. a DNA-based carrier is associated with a secondary carrier, e.g. liposome, polymeric carrier, polymersome, which may serve as a scaffold for the DNA-based carrier….forming a core-shell-type structure, whereby the DNA-based carrier is linked or not linked to the surface of the secondary carrier [0095-96]. 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the scientific and technical concept of encapsulating a first nanocapsule within a DNA-based [nanocage] carrier. 

Neither Ke et al, Crawford et al, nor Muro-Galindo et al teach/disclose a nanocapsule comprising a pH-responsive shell, wherein said nanocapsule encapsulates a release molecule, and wherein said release molecule is a nuclease capable of degrading the nucleic acid nanocage.  is considered relevant prior art for having taught DNA hydrogels formed from self-assembling single-stranded nucleic acids (pg 1118, Scheme 1) for controlled drug delivery and release (pg 1117, col. 2). Xing et al taught that said DNA nanocages are capable of degrading in response to stimuli such as temperature or enzymatic activity (Title), to wit, restriction endonucleases (Scheme 1, legend; pg 1120, col. 1), and that the art previously recognized that DNA nanocages are capable of degrading in response to pH stimuli, thereby releasing the cargoes in a pH-controllable manner (pg 1117, col. 2). Xing et al taught that those of ordinary skill in the art had previously recognized that nucleic acids are naturally pH-responsive, "and released cargoes in a pH-controlled manner" (pg 1117, col. 2, citation 31, published 2009). A nucleic acid linker containing a restriction site would be cleaved by its corresponding restriction enzyme, and as a result, the hydrogel nanocages comprising this linker would be broken. As the DNA hydrogel nanocages modified with restriction sites only respond to their corresponding restriction endonuclease, this high specificity may be useful to trigger the controlled release of substances (pg 1120, col. 2). 
The instant specification discloses that “nanocage” refers to a structure that can be formed of a nucleic acid, e.g. a single stranded nucleic acid, that can fold and interact with itself or other nucleic acids to form a three-dimensional structure that can be multilayered (pg 18, lines 15-18), which is what Xing et al illustrate in Scheme 1.
Xing et al taught the DNA hydrogel nanocages are composed of single-stranded nucleic acid molecules comprising one or more palindromic units, configured to self-assemble into the nanocage. 
The instant specification discloses that the palindromic unit need only be 3 nucleotides (pg 23, lines 1-4), and may be present within a larger polynucleotide molecule that can be separated by non-palindromic nucleotide sequences (pg 19, lines 21-25). 
Xing et al taught examples whereby the oligonucleotides comprise a palindromic sequence, e.g. GCT and TCG (A1 oligo) (Table S1). 
Tang et al is considered relevant prior art for having disclosed a nanocage comprising: 
i) a cargo molecule coupled to, encapsulated by, or coupled to and encapsulated by the nanocage, and 
ii) a nanocapsule comprising: 
a release molecule, wherein the release molecule is an enzyme having enzymatic activity, to wit, a protease capable of degrading the nanocage, and 
a stimuli-responsive shell encapsulating the release molecule, e.g. cross-linker cleavage sites cleavable by a protease, 
wherein the nanocapsule is coupled to or encapsulated by the nanocage (e.g. Figure 5C, [0059]). The released protease degrades the cross-linkers of the nanocage, thereby releasing the cargo. 

Yan et al is considered relevant prior art for having taught encapsulation of single proteins with a pH-responsive polymeric shell (Title, “single-protein nanocapsules”; Abstract, “nanocapsules…polymeric shell that can be engineered to either degrade or remain stable at different pHs”). 

With respect to Claim 59, Muro-Galindo et al disclosed wherein the DNA-based carrier is administered to a subject in vivo [0145], e.g. intravenously [0149].
Tang et al disclosed said nanocage composition is useful for medical therapies, including the treatment of cancer in a subject, to deliver various cancer therapeutics [0017, 106, 113]. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cancer biology, and drug-delivery vehicles. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a nucleic acid nanocage of Ke et al to further comprise a nanocapsule comprising a pH-responsive shell, said nanocapsule encapsulating a nuclease capable of degrading the nucleic acid nanocage with a reasonable expectation of success because those of ordinary skill in the art previously recognized the scientific and technical concepts of: 
i) nucleic acid-based carriers may encapsulate a protein (Ke et al, Crawford et al) or a nanocapsule (Muro-Galindo et al); 
ii) designing and using DNA nanocages comprising stimuli-responsive linkers, e.g. nuclease/enzymatic activity stimuli (Xing et al); and 
iii) single proteins can be encapsulated within a polymeric shell (syn. single-protein nanocapsules) comprising pH-responsive/sensitive crosslinkers (Yan et al), thereby allowing the ordinary artisan to engineer the polymeric shell protecting the enzyme to either degrade or remain stable at different pHs, and thereby control release of the cargo molecule. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify a DNA nanocage composition to further comprise, more specifically, encapsulate, a nanocapsule comprising a stimuli-responsive shell and encapsulating a release molecule, wherein the release molecule is a nuclease capable of degrading the nucleic acid nanocage, with a reasonable expectation of success because: 
i) the prior art contained a “base” product, to wit, DNA nanocage (Ke et al, Crawford et al), upon which the claimed invention can be seen as an improvement; 
ii) the prior art (Muro-Galindo et al; Tang et al) contained a known technique that is applicable to the “base” product, to wit, DNA-based carrier encapsulating a polymeric nanocapsule;
iii) the prior art (Tang et al) contained a known technique that is applicable to the “base” product, to wit, DNA nanocage, as the protease release molecule of Tang et al acts on the cleavable linkers of the nanocage, which is functionally analogous to a nuclease release molecule acting upon the DNA nanocage (Xing et al); and 
iv) the ordinary artisan would have recognized that applying the known technique would have yielded predictable results, as proteins were previously recognized to be encapsulated by 
The ordinary artisan would have been motivated to modify a DNA nanocage composition to further comprise encapsulate a nanocapsule comprising a stimuli-responsive shell and encapsulating a release molecule, wherein the release molecule is a nuclease capable of degrading the nucleic acid nanocage, because Muro-Galindo et al disclosed such a combination of a nanocage encapsulating a nanocapsule, Yan et al taught that the pH-sensitive nanocapsule is able to allow the nanocapsule to remain stable while in the circulation systems, and be degraded when inside the endosomes to release their protein cargoes (pg 51, col. 2), which would thereby enhance the efficiency of controlled release by the delivery platform, and Tang et al disclosed such a combination of a nanocage coupled to or encapsulating a nanocapsule comprising a stimuli-responsive shell and encapsulating a release molecule provides efficient long-term stability, high cell penetration capability, low toxicity, and efficient enzymatic-modulated specific degradability without affecting cargo function (Abstract), whereby the delivery system is adaptable to a wide variety of biological systems and medical therapies that would benefit from the delivery of selective cargo molecules to the interior of a cell [0017].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claims 6 and 60-61, Muro-Galindo et al disclosed DNA-based carriers (Abstract) comprising a cargo, such as small molecules or proteins [0081] or chemotherapeutic agents [0136], e.g. used for the treatment of cancer [0151].
Tang et al disclosed said nanocage composition is useful for medical therapies, including the treatment of cancer in a subject, to deliver various cancer therapeutics [0017, 106, 113], wherein the cargo molecule is a chemotherapeutic, e.g. small molecular anticancer drugs [0017].
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the nanocages are not pH responsive, but instead encapsulate a nanocapsule that is pH-responsive. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, Xing et al taught that those of ordinary skill in the art had previously recognized that nucleic acids are naturally pH-responsive, "and released cargoes in a pH-controlled manner" (pg 1117, col. 2, citation 31, published 2009). The DNA hydrogels and DNA nanocages are both formed by the same chemistry, to wit, non-covalent base-pairing of complementary single-stranded nucleic acid molecules through sequence-directed hybridization. Li et al taught that the fundamental building unit of Y-shaped monomers, as taught by Xing et al forming a DNA hydrogel (Scheme 1), can also be used to form DNA nanocages (Li et al, Scheme 1). 
As a second matter, Muro-Galindo et al disclosed the concept whereby DNA-based carriers (syn. nanocages) may encapsulate a nanocapsule. Yan et al taught single-protein nanocapsules, whereby the polymeric shell of the nanocapsule is pH-sensitive, allowing the release of the encapsulated protein at the appropriate pH environment. 

Applicant argues that the cited references to not teach or suggest the use of a pH-responsive nanocapsule for release of a nuclease that can degrade the nanocage encapsulating the nanocapsule and another cargo. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the instant claims do not place any structural requirement onto the chemical embodiment of the nanocapsule, but for that it be responsive to pH. Thus, the broadest reasonable interpretation of the claim allows for nanocapsules made from single-stranded DNA molecules. 
As a second matter, Xing et al taught that the DNA nanocage may be degraded via the use of restriction sites recognized by nucleases (Scheme 1). Tang et al disclosed the use of the same polymer to encapsulate the artisan's cargo protein of interest as is used for the nanoparticle 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

4. 	Claims 7 and 59-61 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ke et al (NanoLetters 9(6): 2445-2447, 2009; of record) in view of Crawford et al (Angew. Chem. Int. Ed. 52: 2284-2288, 2013; of record), Xing et al (Adv. Materials 23: 1117-1121, 2011), Muro-Galindo et al (U.S. 2010/0151005), Tang et al (U.S. 2011/0274682; of record),  and Yan et al (Nature Nanotechnology 5: 48-53, 2010; of record in specification), as applied to Claims 1,6, and 59-61 above, and in further view of Zhang et al (Chem. Commun. 51: 12996-12999, 2015; available online July 8, 2015; of record; hereafter Zhang-1; of record) and Zhang et al (ACS Nano 8(7): 6633-6643, 2014; available online June 25, 2014; hereafter Zhang-2; of record). 
Determining the scope and contents of the prior art.
	Neither Ke et al, Crawford et al, Xing et al, Muro-Galindo et al, Tang et al, nor Yan et al teach/disclose wherein the cargo molecule is doxorubicin. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 7 and 59-61, Zhang-1 is considered relevant prior art for having taught a nanocage composition, wherein said nanocage comprises:
a single stranded (ss) nucleic acid molecule comprising one or more palindromic units, wherein the ss nucleic acid molecule is configured to self-assemble into the nanocage; 
a cargo molecule, wherein the cargo molecule is coupled to, encapsulated by, or coupled to and encapsulated by the nanocage; and 
a nanoparticle coupled to or encapsulated by the nanocage (Figure 1). 

Zhang-1 taught a single-stranded nucleic acid molecule comprising at least two palindromic units, e.g. ‘TAG’ and ‘GAT’, and ‘AAT’ and ‘TAA’ (Strand I, Supplementary Materials, Oligonucleotides).
Zhang-1 taught wherein the cargo molecule is a chemotherapeutic (pg 12997, col. 2, “doxorubicin-intercalated DNA polyhedron”), and the target cells are breast cancer cells (Figure 4).
Zhang-1 taught the nanocapsule and chemotherapeutic is released from the DNA nanocage triggered by an nuclease enzyme (pg 12998, col. 2). 
Zhang-1 taught that other kinds of encapsulated nanoparticles could substitute the AuNPs (pg 12998, col. 2). 

Similarly, Zhang-2 is considered relevant prior art for having taught the administration of nucleic acid nanocages loaded with the cargo molecule doxorubicin to a subject, wherein said subject has cancer (Figures 1-3; pg 6641, col. 2, “DOX treatment”, “orthotopic tumor model”).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first cargo, e.g. small molecular anticancer drugs, as disclosed by Muro-Galindo et al and/or Tang et al, with a second chemotherapeutic drug, i.e. doxorubicin, as taught by Zhang-1 and/or Zhang-2, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cargo, e.g. small molecular anticancer drugs, with a second chemotherapeutic drug, i.e. doxorubicin, because Zhang-1 and Zhang-2 taught that doxorubicin is an art-recognized 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Zhang-1 and Zhang-2 do not cure the defect of Ke in view of Crawford, Xing, Li and Tang.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Ke in view of Crawford, Xing, Li and Tang are discussed above and incorporated herein. Applicant does not contest the teachings of Zhang-1 and Zhang-2 as applied to the obviousness to substitute a first cargo, e.g. small molecular anticancer drugs, as disclosed by Tang et al, with a second chemotherapeutic drug, i.e. doxorubicin, as taught by Zhang-1 and/or Zhang-2, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cargo, e.g. small molecular anticancer drugs, with a second chemotherapeutic drug, i.e. doxorubicin, because Zhang-1 and Zhang-2 taught that doxorubicin is an art-recognized 

Citation of Relevant Prior Art
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Juul et al (ACS Nano 7(11): 9724-9734, 2013) is considered relevant prior art for having successfully demonstrated the encapsulation of an enzyme inside a DNA nanocage (Abstract; Figure 1). 

Zhou et al (Angewandte Chem. Int. Ed. 51: 11271-11274, 2012) is considered relevant prior art for having taught DNA dendrimers formed from self-assembling single-stranded nucleic acids (pg 11272, Scheme 1). 
The instant specification discloses that “nanocage” refers to a structure that can be formed of a nucleic acid, e.g. a single stranded nucleic acid, that can fold and interact with itself or other nucleic acids to form a three-dimensional structure that can be multilayered, and may contain voids (pg 18, lines 15-18), which is what Zhou et al taught (pg 11271, col. 1, Introduction, “void-containing structures”; illustrated in Scheme 1).
Zhou et al taught the DNA dendritic structures are based solely on DNA self-assembly, and can be applied for drug delivery (pg 11273, col. 2). 

Conclusion
6. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633